DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 02/12/2021.
Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-6, 7-9, 12-18, 19-21, 24-29 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kudo et al. (“Kudo”, US Pat 8680830)
Regarding claims 1, 14-15, Kudo teaches a power conversion device (Fig. 1-13; Fig. 1 shows simpler version of a power supply device (PS), converting input voltage Vin to output voltage V01-2 for LOD (CPU) (load), using Power control Unit PCTLIC1), comprising:
a semiconductor substrate (Fig 1-13; semiconductor IC package being on a substrate (meaning just an underlying layer or board, etc.) are common and taught, wherein a single IC package on substrate for single controller vs. individual separate IC package on substrates for corresponding controllers are also old and common; col. 5 L65-col. 6 L6, col. 6 L22-L40);
one or more controller circuits (Fig. 1-13; controllers (PWM CTL, ACS, TSDET) located within each circuit PSIP11-14 and PSIP21, as can be seen in Fig. 2; col. 6 L22-col. 8 L67) formed on the semiconductor substrate (Fig. 1-13; IC package);
two or more converter phase circuits (Fig. 1-13; converter phase circuit (LGC, DRVh, DRVn, QH, QL) being located within respective circuit ‘PSIP11-14 and PSIP21’) formed on the semiconductor substrate (Fig. 1-13; IC Package);
one or more programmable components (Fig. 1-13; configurable/programmable Power control Unit PCTLIC1 being adjacent/located to be part of controller and phases, using communication bus (meaning serial interface that are coming in and out of PCTLIC1). Also, PCTLIC1 includes plural controllers, such as Analog Control Unit (ACU), Microcontroller Unit (MCU), Micro Processing Unit (MPU), non-volatile memory (MEMU)) formed on the semiconductor substrate that are programmable (MCU’s MPU being capable of executing program; col. 6 L32-col. 7 L10, col. 7L66-col. 8 L55)  to selectively couple any of the two or more converter phase circuits (converter phases circuit) to any of the one or more controller circuits (controllers).
Regarding claims 2, 16, Kudo teaches at least one of the one or more programmable components (configurable/programmable PCTLIC1) is a portion of the one or more controller circuits (PCTLIC1 includes plural controllers, such as Analog Control Unit (ACU), Microcontroller Unit (MCU), Micro Processing Unit (MPU), non-volatile memory (MEMU); col. 6 L45-col. 7 L10, col. 8 L56).
Regarding claims 3, 17, Kudo teaches at least one of the one or more programmable components (configurable/programmable PCTLIC1) is portion of (being adjacent/located to be part of controller and phases, using communication bus (meaning serial interface that are coming in and out of PCTLIC1)) at least one of the two or more converter phase circuits (converter phase circuit, as cited for claims 1, 14).
Regarding claims 4, 18, Kudo teaches wherein at least one of the one or more programmable components (configurable/programmable PCTLIC1) is positioned between (being adjacent/located to be part of controller and phases, using communication bus (meaning serial interface that are coming in and out of PCTLIC1)) at least one the one or more controller circuits (controllers, as cited for claims 1, 14) and at least one of the two or more converter phase circuits (phase circuits, as cited for claims 1, 14).
Regarding claims 5, 24, Kudo teaches an interconnect circuit (communication bus (meaning serial interface that are coming in and out of PCTLIC1); col. 6 L66-col. 7 L10) formed on the substrate (IC Package) and arranged to form electrical connections between any of the controller circuits (controllers, as cited for claims 1, 14; col. 7 L11-65) and any of the two or more converter phase circuits (phase circuits, as cited for claims 1, 14; col. 7 L11-65).
Regarding claims 6, 26, Kudo teaches the one or more programmable components configure the electrical connections formed by the interconnect circuit (communication bus (meaning serial interface that are coming in and out of PCTLIC1); col. 6 L66-col. 7 L10).
Regarding claims 7, 19, Kudo teaches the one or more programmable components comprise transistor-based switches (Fig. 2, 10; PCTLIC1 use switch TSW12 being transistor-based switches driven by PH (such, using memory) and providing output on pin P1a (such, as communication bus); col. 9 L18-41, col. 10 L17-46). 
Regarding claims 8, 20, Kudo teaches the one or more programmable components comprise a non-volatile memory (PCTLIC1 includes plural controllers, including non-volatile memory (MEMU: FMEM, see Fig. 6); col. 6 L45-col. 7 L10, col. 8 L56).
Regarding claims 9, 21, Kudo teaches the one or more programmable components comprise digital circuitry (PCTLIC1 includes plural controllers including non-volatile memory (MEMU); col. 6 L45-col. 7 L10, col. 8 L56).
Regarding claims 12, 26, Kudo teaches a configurable capacitor (Cid1, Cid2) coupled to at least one of the two or more converter phase circuits (phase circuits, as cited for claims 1, 14; col. 7 L11-65).
Regarding claims 13, 29, Kudo teaches timing circuitry programmable (Fig. 2; two programmable timing circuitry are taught such as Clock Control Circuit CKCBKP1 located within PCTLIC1 and timing information detection unit TSDET1 located within each respective ‘PS11-14, PS21’; col. 9 L1-40, col. 10 L17-46, col. 11 L12-25) to selectively trigger operation of at least one of the two or more converter phase circuits at substantially regularly spaced time intervals (phase circuits, as cited for claims 1, 14; col. 7 L11-65).
Regarding claim 27, Kudo teaches the configurable circuit includes an electrical conductor formed on the semiconductor substrate (PCTLIC1 using electrical wiring connection on the IC Package for communication bus; col. 8 L19-37).
Regarding claim 28, Kudo teaches an electrical routing structure coupled to the semiconductor substrate (PCTLIC1 using electrical wiring connection on the IC Package for communication bus; col. 8 L19-37), wherein the configurable circuit includes an electrical conductor formed in the electrical routing structure (PCTLIC1 using electrical wiring connection on the IC Package for communication bus; col. 8 L19-37).
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 10-11, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US Pat 8680830), in view of Goad (US Pat 5682303).
Regarding claims 10-11, 22-23, Kudo teaches the one or more programmable components comprise switches (Fig. 2, 10; PCTLIC1 use switch TSW12 being transistor-based switches driven by PH (such, using memory) and providing output on pin P1a (such, as communication bus); col. 9 L18-41, col. 10 L17-46). 
However, Kudo fails to teach the programmable components switch(s) being fuse and/or anitifuse.
However, Goad teaches (Fig. 10; col. 13 L29-65) programmable components including the switch(s) being fuse and/or anitifuse (interconnection switch array 92 being fuse/antifuse used for communication (which can be configured/programmed) coupling multi-phase converter ‘94a-h, 95’ and configurable/programmable controller ‘101, 99’; col. 13 L38-51).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Kudo’s one or more programmable switching components to include the use of fuse and/or anti-fuse, as disclosed by Goad, as doing so would have provided an improved versatile adaptative response capability in reconfiguring any new required programming based on any type of circumstances when communicating back and forth between controllers and/or phase converters, as taught by Goad (col. 13 L52-67).
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                                    Supervisory Patent Examiner, Art Unit 2839